Citation Nr: 1759880	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-27 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for frostbite of the right foot with amputation of the first, second, third, and fifth toes.

2.  Entitlement to an increased (compensable) rating for status-post amputation of the toes of the right foot with Muscle Group X involvement.

3.  Entitlement to an increased (compensable) rating for scarring, status-post amputation of the toes of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO continued the ratings for the service-connected disabilities reflected on the title page.  In August 2011, the Veteran filed a notice of disagreement (NOD), and in June 2013, the RO issued a statement of the case (SOC).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013.   

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada satellite office of the Reno RO; a transcript of the hearing is of record.

In July 2016, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further evidentiary development. 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing system.  

For reasons expressed below, the claims on appeal are, again being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that still further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In July 2016, the Board noted that the Veteran had testified during his May 2016 hearing that his service-connected right foot disabilities had increased in severity since prior VA examination.  Given the possible worsening of the disability and the length of time since the last examination, the Board remanded the claims for further examination  

On remand, the AOJ arranged for the Veteran to undergo VA examination of his feet; such examination was scheduled for November 1, 1016; evidence of record indicates that the Veteran failed to report.  Notably, however,  a compensation and pension examination inquiry report indicating the cancellation of the examination listed an address for the Veteran that does not appear to be his current address of record, as a different address is listed on the Veteran's VBMS profile.  Additionally, a supplemental SOC (SSOC) sent to the Veteran at the same address as listed on the compensation and pension examination inquiry report was returned to the AOJ as undeliverable.  

Based on the foregoing, it appears that the Veteran did not receive notice of his scheduled VA examination.  Thus, the Board finds that, for due process reasons, another remand of this matter is warranted to ensure that the Veteran is scheduled for appropriate VA examination(s) for his service-connected right foot disabilities, and that notice of the scheduled examination(s) is sent to his correct, current address of record.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of his increased rating claims.  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination(s)-sent to him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated through November 2016.  Accordingly, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since November 2016.

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. Adjudication of each increased rating claim should include consideration of whether "staged" rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.  All claims should be considered in light of all evidence added to the record since the last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran dated since November 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Verify the Veteran's correct mailing address, including by contacting his representative, if necessary, and then, send him and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo one or more VA examinations, each by an appropriate medical professional, for evaluation of his service-connected right foot disabilities.  Specifically request that the  notification of his scheduled examination is sent to the Veteran at his correct, current address of record. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report).

All clinical findings responsive to applicable rating criteria should be reported in detail.  In this regard, the examiner(s) should identify and render findings as to the extent, frequency and/or severity of all manifestations of each service-connected right foot disability under consideration:  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination(s)-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  In particular, ensure that the notification of the examination was sent to the Veteran's current, correct address.

7.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the claims on appeal.  

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the claim(s) for increased rating(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to each higher rating claim, consideration of whether staged rating of the disability is appropriate).

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017). 


